Smith, J.
The petition in this case set out substantially tha' by telegrams and letters exchanged between the parties (copies of which were attached to the petition) the defendant entered into a contract to sell a described engine to the plaintiffs for the price of $350; and the only question raised by the general demurrer of the defendant was whether the plaintiffs waited too long,—an unreasonable time,—in accepting his offer of sale, his letter being dated April 22,1918, and mailed at Augusta, Georgia, to the plaintiffs at Jacksonville, Florida, and the answer by wire being dated April 24, 1918, Jacksonville, Florida. Under the allegations of the petition it was a question of fact, for the jury to determine, whether or not the answer by wire was made within a reasonable time. The court therefore did not err in overruling the general demurrer.

Judgment affirmed.


Jenlcins, P. J., and Stephens, J., concur.